          Case 3:18-cv-06917-WHO Document 9 Filed 02/05/19 Page 1 of 7



 1 l ROBERT BENNETT
     Avenida Paseo de la Reforma 27,Interior 911                             FlI C
^ I Colonia Tabacalaera
, I Ciudad de Mexico, Mexico 06030                                          CCD -e oinn
^ • Tel: 52-55-5035-8515                                                           5 2019
4                                                                          SUSAN Y.

 5

6
                                   UNITED STATES DISTRICT COURT
 7
                           FOR THE DISTRICT OF NORTHERN CALIFORNIA
 8

 9
     JADEADA GARLIP,et al.                                   Case No. i8-CV-06917-WHO
10
                   Plaintiff,
11
                                                             DEFENDANT ROBERT BENNETT'S
            V.                                               OBJECTIONS TO REPORT AND
12
                                                             RECOMMENDATION TO REMAND
     ROBERT BENNETT.                                         DATED JANUARY 15*^ 2019
Is
                   Defendants.                               Date: January 25*** 2019
14

15
            Defendant Robert Bennett objects to the Court's "Report and Recommendation to Remand"
16
     dated January IS**" 2019(ECF No. 7) predicated on the contention that opposing counsel was
17
     negligent in mailing moving papers in that the postage for international mail was deficient and caused
18
     the moving papers to arrive in Mexico City after December 27'^' 2018. As such. Defendant was
19
     deprived an opportunity to timely oppose the motion, {see attached Exhibit A)
20
            Secondly, co-defendant Bemie Mendia joins in the removal notice. Co-defendant Bemie
21
     Mendia states in the attached Consent to Removal that he is domiciled parfially in Mexico and
22
     partially in the state ofNevada. The attached Exhibit A and Consent to Removal illustrate that the
23
     requirements ofcomplete diversity pursuant to 28 USC § 1332 are satisfied -plain as day.
24

25
     Dated: January 25"* 2019                                   RespecrMy submitte
26

27
                                                                 Robert BennetL Defendant
28
     Case 3:18-cv-06917-WHO Document 9 Filed 02/05/19 Page 2 of 7




      CONSENT OF CO-DEFENDANT BERNIE MENDIA OF NOTICE OF REMOVAL

       I, Bemie Mendia, am a co-defendant in the matter captioned as Garlip v. Bennett that

corresponds with Case No. 18-CV-06917-WHO. I consent to Robert Bennett's notice of removal
(ECF No. 1). For the record, I am domiciled partly in Mexico and partly in the state of Nevada. 1 am
also a natural-bom Mexican citizen.

       I have not made an appearance in the matter and would encourage opposing counsel to seek
the requisite authorizations from the Mexican Secretariat of Foreign Relations prior to proceeding

with this action. In the event that opposing counsel wishes to disregard the mandatory service
requirements defined in the Convention on the Service Abroad ofJudicial and Extrajudicial

Documents in Civil or Commercial Matters[commonly known as the Hague Service Convention],

then opposing counsel is invited to move forward in the direction of seeking a default judgment and
proceeding to a prove-up hearing.

       For the record, plaintiff Lillian Phaeton wrote a handwritten note to Robert Bennett in
December of 2017 stating that she has enjoyed living at the underlying property noted in the

complaint at bar and unequivocally stated that looks forward to living there - which directly and

materially contradicts the allegations in the complaint at bar. A true and correct copy of said hand
written note is attached to this CONSENT as Exhibit B. It would be interesting to see how opposing

counsel and his clients present their case at a prove-up hearing considering that no tenant has

complied with California Civil Code § 1942 or paid any rent in over a year and Ms. Phaeton looks
forward to living at the property indefinitely - which indicates that the property is habitable.

        Lastly - to clarify the distinction between the terms"attomey-at-law" and "attomey-in-fact",
opposing counsel is encouraged to review California Probate Code §§ 4000- 4545. There have been

numerous misrepresentations made by opposing counsel in regards to my role in the underlying
property. A review of the relevant sections of the California Probate Code would assist opposing

counsel and his clients understand the distinctions between "attomey-at-law" and "attomey-in-fact".
^   •   s   Case 3:18-cv-06917-WHO Document 9 Filed 02/05/19 Page 3 of 7




                                                            Exhibit A
                        Case 3:18-cv-06917-WHO Document 9 Filed 02/05/19 Page 4 of 7




. •'.'I y




                                                                                                        ?la
                                           w




            •




                                                                                                        i



                                               s-x^vt-h-v^




                     'i^":-^r\-r/f..: •-




                ^VV„ ;7'V




                                                                       A^-V' \'%^!r'V':-^-' '■ ■:■ '■
Case 3:18-cv-06917-WHO Document 9 Filed 02/05/19 Page 5 of 7




                                                Exhibit B
Case 3:18-cv-06917-WHO Document 9 Filed 02/05/19 Page 6 of 7




        1^32- I2J^ 3^ve^\'^<.<^.Jhf^
  ~^y~ /T^C- Ur^^cruJ ^%W)e3.          A^-n^
 {/Jo^ -X          Ajg-^^o— i^-j^ Uptz-^JZ^ cr
                     i.V?^ A"*        AJ^<X-t- /T"       AX'
          Case 3:18-cv-06917-WHO Document 9 Filed 02/05/19 Page 7 of 7




                                           PROOF OF SERVICE

            On January 25**^ 2019,1 Juan Lopez, deposited at an office ofthe Correos de Mexico a copy of
     "Defendant Robert Bennett's Objections to Report and Recommendations to Remand Dated January

     15*'' 2019"for mailing with postage prepaid to opposing counsel directed to the following address:
5                          Erik Bauman
                           Law Offices of Andrew Serros
^                          2120University Avenue,#730
y                          Berkeley, California 94704-1026 USA

^ " Dated: January 25*''2019
9                                                                                (si
                                                                    Juan Lopez
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       1
                                               [Name of Pleading]
